Order entered July 31, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00194-CR

                            EDWARD LAMAR PORTER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-00712-T

                                             ORDER
       The reporter’s record was due May 31, 2019. When it was not filed, we notified court

reporter Vearneas Faggett by postcard dated June 4, 2019 and directed her to file the reporter’s

record by July 5, 2019. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Faggett.

       We ORDER the complete reporter’s record filed BY AUGUST 30, 2019. We caution

Ms. Faggett that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd

Judicial District Court; and to counsel for all parties.




                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE